Judgment, Supreme Court, New York County (Arlene D. Goldberg, J.), rendered May 5, 2005, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, criminal sale of a controlled substance in or near school grounds and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of SVa to 11 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). There is no basis for disturbing the jury’s determinations concerning credibility and identification. The two officers’ identifications of defendant as the seller were corroborated by evidence of prerecorded money and additional drugs found on defendant’s person. Concur—Friedman, J.E, Marlow, Sweeny, Catterson and Malone, JJ.